DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 8/19/2020 has been acknowledge by the Examiner. Currently claims 1, 3- 4 and 6-7 are pending, claims1 and 4 have been amended, claims 2 and 5 have been canceled, and claim 7 is newly added. In view of Applicant’s remarks filed on 8/19/2020 the Examiner withdraws the previously filed drawing objections. Likewise, Applicant’s amendments in claims 1 and 4 have obviated the previously field claim objections. A complete action on the merits of claims 1, 3-4, and 6-7 follows below. 
Claim Objections
Claims 4 and 6 are objected to because of the following informalities:  
Claim 4 line 7 recites “first holes” and in line 10 recites “a second hole.” It is the position of the Examiner that the recitation of a second hole can read on the second hole of the first holes.  Appropriate correction is required.
Claim 6 depends on canceled claim 5. The Examiner suggests amending the claim to recite --Apparatus as claimed in claim 4--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a fluid mixture that remains liquid under 32 degrees.” It is unclear if the claim requires 32 degrees F or C. For the purposes of compact prosecution the Examiner interprets the claims such that it is -- 32 degrees F ---. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bledsoe (2014/0074198) in view of Lennox (2005/0107855) and in further view of Youtube video clip entitled “How to Build a Beer Fridge (Kegerator Conversion Kit),” uploaded on May 5, 2015 by user “KegWorks.” Retrieved from Internet https://www.youtube.com/watch?v=W9UW-QLg9d0.
Regarding claim 1, Bledsoe teaches a method of using a cold therapy machine (a cold therapy system for cooling of a sore or injured body part), the cold therapy machine having a container (bath housing 22 includes cooling bath 20, Fig. 2) and a 
placing ice in the container ([0037] patient can vary the amount of ice and/or water place in bath housing 22 of cooling bath 20),
operating the pump to circulate the fluid through the houses and the therapy pad ([0036] Liquid pump 30 pumps ice water from bath housing 22 through to-pad line 12 into a chilled-water chamber of heat exchanging therapy pad 40.  The chilled water accumulates heat from a patient-contacting chamber of heat exchanging therapy pad 40, which in turn accumulates heat from the patient.  The water exits the patient contacting chamber of heat exchanging therapy pad 40 and returns to cooling bath 20).
Bledsoe does not teach wherein the fluid is a windshield washer fluid.
However, Lennox teaches a device within the same field of invention (apparatus for thermal regulation of the body) wherein heat transfer liquid 46 may include water and an anti-freeze agent such as ethylene glycol. Paragraph [0104] further discusses under zero degrees centigrade water freezes and anti-freeze (ethylene glycol) does not. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat transfer liquid (water) in Bledsoe such that it is ethylene glycol (windshield washer) since it stays liquid at freezing temperatures and reduces the temperature of the portion in thermal communication with the cooling garment that contacts the body [0104]. 
Bledsoe does not teach placing the cold therapy machine including the container and pump into the freezer; connecting the pump to the hoses such that the hoses 
However, KegWorks teaches a known technique that is applicable to the base device of Bledsoe (KegWorks discusses inserting a container of a fluid source in a standard refrigerator/freezer to keep the fluid source cool and dispense cool fluid– converting a standard refrigerator/freezer into a beer dispenser that keeps beer cool (0:30) , drilling a hole through the refrigerator door and connecting a faucet , shank, and tube which are in fluid communication with the keg that is placed inside the refrigerator (1:20), operating the refrigerator/freezer to keep the beer cool when the refrigerator/freezer door is closed (2:34). 
One of ordinary skill in the art would have been capable of applying this known technique to a known device (cold therapy device) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to place the cold therapy machine, including the container and pump, into the freezer; connecting the pump to the hoses, providing a hole on the door of the freezer such that a hose extends from the pump through the hole in the door of the freezer to the therapy pad when the door is closed and operating the freezer to prevent the ice from melting for the purposes of extending the cooling effect. The results would have been predictable because Bledsoe in paragraph [0004] recognizes drawbacks with some therapeutic cooling devices: (a) certain devices cause the ice to melt too quickly, expending the thermal potential of the device and (b) certain devices have difficulty maintaining an even temperature distribution across their therapy (MPEP 2143 section (D) Applying a known technique to a known device (method, or product) ready for improving to yield predictable results).
Furthermore, while KegWorks generally provides for one hole on the freezer door and does not disclose holes, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for more than one hole to accommodate both tubes of Bledsoe, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claim 3, the combination teaches the limitations of claim 1 and wherein the windshield washer fluid is an ethylene glycol solution (Lennox [0104]).
Regarding claim 7, the combination teaches the limitations of claim 1 as previously rejected above and wherein the windshield washer fluid is a fluid mixture that remains liquid at temperatures under 32 degrees  ([0104] ethylene glycol remains liquid below zero degrees centigrade). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bledsoe (2014/0074198) in view of Youtube video clip entitled “How to Build a Beer Fridge (Kegerator Conversion Kit),” uploaded on May 5, 2015 by user “KegWorks.” Retrieved from Internet https://www.youtube.com/watch?v=W9UW-QLg9d0.

the ice therapy machine (a cold therapy system for cooling of a sore or injured body part) including an ice container (bath housing 22 includes cooling bath 20, Fig. 2) and a pump (liquid pump 30), and the pump being connected to hoses (lines 12 and 14) for circulating fluid (ice water) to a therapy pad for placement on a body part to be treated (heat exchanging therapy pad 40), the hoses being connected to the ice therapy machine when the container is filled with ice ([0037] patient can vary the amount of ice and/or water place in bath housing 22 of cooling bath 20)
a power cord for the ice therapy machine to supply power and thereby cause the pump to circulate fluid to the ice therapy pad ([0034]). 
Bledsoe does not teach a freezer in which the ice therapy machine is placed, wherein the freezer has a door or insulating front panel with first holes configured to enable passage of the hoses, and a second hole configured to enable passage of a power cord for the ice therapy machine to supply power to operate the ice therapy machine from outside the freezer while it is situated within the freezer.
However, KegWorks teaches a known technique that is applicable to the base device Bledsoe (KegWorks discusses inserting a container of a fluid source in a standard refrigerator/freezer to keep the fluid source cool and dispense cool fluid– converting a standard refrigerator/freezer into a beer dispenser that keeps beer cool (0:30) , drilling a hole through the refrigerator door and connecting a faucet , shank, and tube which are in fluid communication with the keg that is placed inside the refrigerator 
One of ordinary skill in the art would have been capable of applying this known technique to a known device (cold therapy device) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to place the cold therapy machine, including the container and pump, into the freezer, and providing a hole on the door of the freezer such that a hose extends from the pump through hole in the door of the freezer to the therapy  pad when the door is closed.
The results would have been predictable because Bledsoe in paragraph [0004] recognizes drawbacks with some therapeutic cooling devices: (a) certain devices cause the ice to melt too quickly, expending the thermal potential of the device and (b) certain devices have difficulty maintaining an even temperature distribution across their therapy pads. Therefore, placing the fluid source or cold therapy device in the refrigerator/freezer allows one of ordinary skill to maintain the coolness of the fluid temperature for longer duration and prevent ice from melting too quickly (MPEP 2143 section (D) Applying a known technique to a known device (method, or product) ready for improving to yield predictable results).
Furthermore, while KegWorks generally provides for one hole on the freezer door it does not disclose holes and a second hole configured to enable passage of a power cord for the ice therapy machine to supply power to operate the ice therapy machine from outside the freezer while it is situated within the freezer.  However, it would have In re Stevens, 101 USPQ 284 (CCPA 1954) .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bledsoe (2014/0074198) in view of Youtube video clip entitled “How to Build a Beer Fridge (Kegerator Conversion Kit),” uploaded on May 5, 2015 by user “KegWorks.” Retrieved from Internet https://www.youtube.com/watch?v=W9UW-QLg9d0 and in further view of Copeland (4,149, 529). 
Regarding claim 6 the combination teaches the limitations of claim 4 as previously rejected above. While Bledsoe provides for a power cord it is silent about specifically teaching an on/off switch connected to the power cord for turning the pump on and off from outside the freezer. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an on/off switch connected to the power cord for turning the pump on and off since on/off switches are well known and widely used in the art of electrical connectors involves only routine skill in the art as further evidence by Copeland (control switch for the main electrical power supply 58, 59). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4 have been considered. The affidavits under 37 CFR 1.132 filed 11/10/2020 have been considered by the Examiner. The Applicant addressed concerns relating to condensation of the device and 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KAITLYN E SMITH/Primary Examiner, Art Unit 3794